Case 1:17-cv-00394-CG-C Document 75 Filed 04/24/20 Page 1 of 2                      PageID #: 2716



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 JOHN DOE

      Plaintiff,

 v.                                                     CIVIL ACTION NO.: 1:17-cv-00394-WS-C

 THE UNIVERSITY OF SOUTH ALABAMA;
 MICHAEL A. MITCHELL, individually and
 in his official capacity as Vice President for
 Student Affairs and Dean of Students and
 Deputy Title IX Coordinator for Students;
 ANDREA C. AGNEW, individually and in her
 official capacity as Assistant Dean of Students;
 KRISTA HARRELL, individually and in her
 official capacity as Associate Dean of Students
 & Title IX Coordinator; et.al.,

      Defendants.




                            NOTICE OF SERVICE OF DISCOVERY



          Plaintiff hereby gives notice of service of the following discovery:

          1. Plaintiff’s First Set of Interrogatories and Request for Production to Defendant
             Michael Mitchell;

          2. Plaintiff’s First Set of Interrogatories and Request for Production to Defendant
             Andrea Agnew; and

          3. Plaintiff’s First Set of Interrogatories and Request for Production to Defendant Krista
             Harrell.

                                                               Respectfully submitted,

                                                               /s/ Matt Green(GRE095 A)
                                                               _____________________
                                                               Matt Green, Esq. (GRE095 A)

                                                   1
Case 1:17-cv-00394-CG-C Document 75 Filed 04/24/20 Page 2 of 2                   PageID #: 2717



The Law Office of Matt Green, LLC
The Pollock-Altmayer House
501 Government Street, Suite 1
Mobile, AL 36602
Ph: (251) 434-8500
Facsimile: (251)408-3265
E-mail: mattgreenlaw@comcast.net


                                CERTIFICATE OF SERVICE

I hereby certify that on April 24, 2020, the foregoing document was filed with the Clerk of the
Court using the CM/ECF filing system which will send notification of such filing to all counsel of
record.


                                                    /s/ Matt Green
                                                    The Law Office of Matt Green, LLC
                                                    The Pollock-Altmayer House
                                                    501 Government Street, Suite 1
                                                    Mobile, AL 36602
                                                    Ph: (251) 434-8500
                                                    Facsimile: (251)408-3265
                                                    E-mail: mattgreenlaw@comcast.net




                                                2
